DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DREW CHARLES ROSEN,
                            Appellant,

                                    v.

                              ELKE L. ROSEN,
                                 Appellee.

                              No. 4D16-2819

                          [January 18, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross, Judge; L.T. Case No. 10-14470-08.

   F. William Harvey of F. William Harvey, P.A., Tamarac and Wayne H.
Miller of Wayne H. Miller, P.A., Sunrise, for appellant.

      Paula Revene of Chorowski & Clary, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.